Citation Nr: 1739690	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-27 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel






INTRODUCTION

The Veteran had active duty service from October 2004 to September 2005, November 2006 to September 2008, and December 2008 to February 2010, and is currently on active duty. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

In September 2014, the instant matter was remanded in order to afford the Veteran his requested Board hearing.  Thereafter, in May 2017, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.     

In May 2017, the Veteran filed an Application for Disability Compensation and Related Compensation Benefits in which he alleged a clear and unmistakable error (CUE) in the May 2015 rating decision that assigned an effective date of September 19, 2006, for the award of service connection for sleep apnea and sinusitis.  Specifically, he claimed that the proper effective date should be September 20, 2005, the day after his discharge from his period of service from October 15, 2004, to September 19, 2005, as he did not serve on active duty from September 20, 2005, to September 18, 2006.  In June 2017, the Agency of Original Jurisdiction (AOJ) indicated that it could not accept his claim for an earlier effective date in the absence of a CUE claim.  However, as the Veteran did allege CUE in connection with such claim, this matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

For the entire appeal period, the Veteran's GERD is manifested by pyrosis and regurgitation, without epigastric distress, dysphagia, substernal or arm or shoulder pain, pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or considerable or severe impairment of health. 


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.24, 4.114, Diagnostic Code 7346 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that, at the May 2017 Board hearing, the Veteran testified that the award of an initial 10 percent rating for his GERD would fully satisfy his appeal.  Consequently, as the Board herein awards such a rating, the instant decision is a full grant of the benefit sought on appeal.  In this regard, such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the entire appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

The Veteran's service-connected GERD is currently assigned a noncompensable rating, effective September 19, 2005, under 38 C.F.R. § 4.114, Diagnostic Code 7346.  As GERD is not specifically provided for in the rating criteria, it is rated by analogy to a hiatal hernia.  See 38 C.F.R. § 4.20. 

Under Diagnostic Code 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity. 

The medical evidence related to the Veteran's claim for an initial compensable rating for GERD consists of VA examination reports dated in August 2007 and May 2013, the Veteran's private and VA treatment records dated throughout the appeal period, and the Veteran's May 2017 Board hearing testimony.   

At the August 2007 VA examination, the Veteran reported that he began having symptoms of heartburn in 2000 while in service, and then he experienced feelings of chest pain.  He also reported that, in May 2005, he was evaluated and told the examiner that he had been having symptoms for the past two months; had a cardiac workup, which was negative, and was diagnosed with esophageal reflux; and was prescribed Aciphex, which improved his symptoms.  The Veteran noted that, just prior to and after his discharge from service, he continued to have intermittent heartburn and acid regurgitation, which was worse at nighttime.  The Veteran further noted that he was again examined in December 2005, at which time he complained of heartburn and acid reflux with a chronic cough.  The Veteran indicated that this physician believed his symptoms were due to acid reflux and he was prescribed Nexium, which did improve his symptoms.  The Veteran reported that he was currently taking Tagamet to control his symptoms, and he needed such medication approximately three times a week.  In this regard, the Veteran reported that, if the Tagmet did not relieve his symptoms, he would then take Nexium, which would completely alleviate his symptoms.  He denied ever having dysphagia, hematesis, or melena; he had no history of hospitalization or surgery related to his disorder; and he denied that his disorder interfered with his occupation in the Reserves.  Here, the Veteran noted that he worked at the U.S. Department of Labor and his disorder did not affect in such capacity.  The Veteran indicated that sometimes he did regurgitate food, as well as acid into his mouth; and when he did have such an episode in the middle of the night, it aggravated his sleep problems. 

Upon physical examination, the examiner found that the Veteran did not have bruits or hernia.  Physical examination of his abdomen revealed that it was soft and nontender; there were no masses or organomegally; and his bowel sounds were active in all quadrants.  There were no other pertinent findings, complications, conditions, signs and/or symptoms noted.  The examiner diagnosed GERD. 

In May 2013, the Veteran's file was reviewed by a VA examiner.  At such time, the examiner noted a diagnosis of GERD.  Additionally, she found that the Veteran was possibly taking Nexium everyday as he was on such medication in the past.  The examiner noted that the Veteran's symptoms did not include persistently recurrent or infrequent episodes of epigastric distress; dysphagia; pyrosis (heartburn); reflux; regurgitation; substernal arm or shoulder pain; sleep disturbance caused by esophageal reflux; anemia; weight loss; nausea; vomiting; hematemesis; or melena.  The examiner further noted that the Veteran's GERD did not impact his ability to work.  Furthermore, the examiner reported that no diagnostic imaging studies or other diagnostic procedures had been performed.  She further reported that a March 2011 treatment record indicated that the Veteran complained of an upset stomach and loss of weight; and he was prescribed Nexium, to be taking daily.  The examiner noted that the Veteran's records did not show any recent complaints (in the previous two years) of GERD. There were no other pertinent findings, complications, conditions, signs and/or symptoms noted. 

In addition to the VA examinations, VA treatment records dated in August 2005 reveal that the Veteran complained of frequent indigestion and chronic cough.  A November 2006 service treatment record indicates that the Veteran was currently taking Nexium for his acid reflux disease.  A November 2009 service treatment record notes that the Veteran went to see a healthcare provider in regard to his cough lasting more than three weeks and frequent indigestion/heartburn; and he was currently taking Nexium.  Moreover, private treatment records from December 2005 reveal that the Veteran complained of acid reflux and a chronic cough. 

During his May 2017 Board hearing, the Veteran testified that since 2005/2006, he had experienced regurgitation and heartburn.  He further testified that he had a chronic cough all day, every day, as a result of his acid reflux.  He reported that Nexium works for him, but he tries to use the minimum amount that the needs to relieve his symptoms due to the side effects.  The Veteran further reported that his acid reflux would cause him to wake up in the middle of the night, and on some days he would have to sit upright in a chair throughout the night.  Additionally, it was noted that the Veteran was currently working full-time. 

Based on the foregoing, the Board finds that an initial rating of 10 percent, but no higher, for the Veteran's GERD is warranted for the entire appeal period.  Specifically, at his August 2007 VA examination, the Veteran complained of intermittent heartburn and acid regurgitation.  Additionally, the Veteran's VA treatment records dated in August 2005 reveal that he complained of frequent indigestion, and a November 2009 service treatment record notes that the Veteran went to see a healthcare provider in regard to his frequent indigestion/heartburn.  Furthermore, during his May 2017 Board hearing, the Veteran competently and credibly testified that, since 2005/2006, he had experienced regurgitation and heartburn.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Therefore, as the Veteran has reported that he has experienced pyrosis and regurgitation throughout the appeal period, the Board concludes the criteria for a 10 percent rating are met.  

However, based on the evidence above, the Board finds that an initial rating in excess of 10 percent is not warranted at any time during the pendency of the appeal.  In this regard, while such disability is manifested by pyrosis and regurgitation, there is no indication that it results in epigastric distress, dysphagia, substernal or arm or shoulder pain, pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or considerable or severe impairment of health so as to warrant a higher rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Here, during his August 2007 VA examination, the Veteran denied ever having dysphagia, hematesis, or melena.  Additionally, the May 2013 VA examiner found that the Veteran's symptoms did not include persistently recurrent or infrequent episodes of epigastric distress; dysphagia; substernal or arm or shoulder pain; sleep disturbance caused by esophageal reflux; anemia; weight loss; nausea; vomiting; hematemesis; or melena.  Furthermore, while a March 2011 treatment record notes that the Veteran complained of a loss of weight, there is no indication in the record that such was material, or directly related to his GERD.  Consequently, an initial rating in excess of 10 percent for the Veteran's GERD pursuant to Diagnostic Code 7346 is not warranted.

In rating the Veteran's service-connected GERD, the Board has considered whether he is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  In the instant case, the Veteran's symptoms associated with his GERD result in a predominant disability picture most closely approximating the rating criteria in Diagnostic Code 7346 and, thus, a higher or separate rating is not warranted under any other Diagnostic Code.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disorder at issue.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disorder at issue.  As such, while the Board accepts the Veteran's testimony with regards to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's GERD.

The Board notes that the Veteran takes medication for his GERD symptomatology; however, the ameliorative effects of such medication was not considered in evaluating the severity of such disability.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (when a Diagnostic Code is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication). 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected GERD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Further, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  In sum, the Board finds that the criteria for an initial 10 percent rating, but no higher, for the Veteran's GERD have been met for the entire appeal period.  


ORDER

An initial 10 percent rating, but no higher, for GERD is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


